USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC#: 4

UNITED STATES DISTRICT COURT DATE FILED:
SOUTHERN DISTRICT OF NEW YORK

   

 

JOHN DOE,

Plaintiff,
1:19-cv-01544 (ALC)
-against-
ORDER
WILLIAM BARR, EL AL.,

Defendants.

 

xX

ANDREW L. CARTER, JR., United States District Judge:

The Court is in receipt of the Parties’ joint status letter dated October 25, 2019. ECF No.
52. Accordingly, the Court will hold a status conference on November 20, 2019 at 2:30 p.m. in

Courtroom 1306 at the Thurgood Marshall United States Courthouse, 40 Foley Square, New

Dated: November 14, 2019 :

New York, New York nS ANDREW L. CARTER, JR.
United States District Judge

York, New York 10007.

SO ORDERED.

  

 

 

 
